Citation Nr: 0022889	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for emphysema as 
secondary to tobacco use in service.

2.  Entitlement to service connection for emphysema as 
secondary to nicotine dependence which began in service.

3.  Entitlement to service connection for nicotine dependence 
which began in service.

4.  Determination of proper initial rating effective as of 
October 13, 1993, but prior to November 7, 1996 for post 
traumatic stress disorder (PTSD).

5.  Determination of proper initial rating effective as of 
November 7, 1996, but prior to October 7, 1997, for PTSD.

6.  Determination of proper initial rating effective as of 
October 7, 1997, for PTSD.

7.  Entitlement to an effective date earlier than October 7, 
1997, for the assignment of a 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the benefits sought on appeal.  The veteran served on 
active service from April 1943 to November 1945, and from 
October 1954 to March 1955. 

Additionally, the Board notes that in the September 1996 VA 
form 9 (Appeal to Board of Veterans' Appeals), the veteran 
requested a hearing before a member of the Board at the 
central office in Washington, D.C., and in the May 1998 VA 
form 9, the veteran requested a hearing at a local VA office 
before a member of the Board.  However, in a June 1998 
statement, the veteran indicated that he wished to have an 
appeal hearing at the RO before a hearing officer instead of 
a Board hearing.  As such, the veteran was scheduled for an 
RO hearing which took place on September 29, 1998.  Thus, as 
the record does not contain further indication that the 
veteran or his representative have requested additional Board 
hearings, the Board deems the veteran's September 1996 and 
May 1998 requests for central office and local VA office 
hearings withdrawn.  See 38 C.F.R. § 20.702, 20.704 (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence in the claims file 
linking the veteran's emphysema to tobacco use in service.

2.  There is no competent medical evidence in the claims file 
indicating that the veteran's emphysema was proximately 
caused by nicotine dependence acquired during his service.

3.  There is no competent medical evidence in the claims file 
indicating that the veteran's nicotine dependence began in 
his service.

4.  All evidence necessary for an equitable disposition of 
the veteran's appeal regarding the claims for increased 
initial ratings has been obtained by the RO.

5.  As of October 13, 1993, but prior to November 7, 1996, 
the veteran's PTSD more nearly approximated a disability 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  He was also demonstrably unable to obtain 
or retain employment during this time.

6.  As of November 7, 1996, but prior to October 7, 1997, the 
veteran's PTSD more nearly approximated a disability where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  He was also demonstrably unable to obtain or 
retain employment during this time.

7.  As of October 7, 1997, the veteran's PTSD more nearly 
approximates a disability where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  He was also 
demonstrably unable to obtain or retain employment during 
this time.

8.  The veteran has been assigned a 100 percent initial 
rating for PTSD effective as of October 13, 1993, and the 
issue of entitlement to an effective date earlier than 
October 7, 1997 for the assignment of a 50 percent rating for 
PTSD is moot.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for emphysema as secondary to tobacco use in service is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for emphysema as secondary to nicotine dependence which began 
in service is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for nicotine dependence which began in service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The initial rating assigned for the veteran's PTSD 
effective as of October 13, 1993, but prior to November 7, 
1996 is not appropriate, and the criteria for a 100 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110(g) (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); Fenderson V. West, 
12 Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

5.  The initial rating assigned for the veteran's PTSD 
effective as of November 7, 1996, but prior to October 7, 
1997, is not appropriate, and the criteria for a 100 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110(g) (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (1999); Fenderson V. 
West, 12 Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

6.  The initial rating assigned for the veteran's PTSD as of 
October 7, 1997 is not appropriate, and the criteria for a 
100 percent disability evaluation for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999); Fenderson V. West, 12 Vet. App. 119 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

7.  The veteran's claim of entitlement to an effective date 
earlier than October 7, 1997 for the assignment of a 50 
percent rating for PTSD is without legal merit.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(o) (1999); see Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  As 
well, disabilities which are found to be proximately due to 
or the result of a service connected disease or injury shall 
be service connected.  See 38 C.F.R. § 3.310 (1999). 

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1999).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Moreover, the outcome of any claims of service connection for 
disabilities or death related to tobacco use depends on 
whether the veteran's nicotine dependence is considered to be 
a disease under VA benefits law.  Such determination is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
However, in arriving at this determination, the adjudicative 
personnel may consider the May 5, 1997 memorandum by the 
Under Secretary for Health stating that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97 (May 13, 1997); VAOPGCPREC 2-93 (January 
13, 1993).

Once it has been determined whether the veteran's nicotine 
dependence is deemed to be a disease for VA purposes, service 
connection for a tobacco-related disability or death is 
established (1) if the veteran acquired a dependence on 
nicotine during his/her service, and (2) if this nicotine 
dependence was the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
See VAOPGCPREC 19-97 (May 13, 1997).  A determination of 
whether a veteran is dependent on nicotine is a medical 
issue.  And, an intervening cause may interrupt the causal 
connection between the veteran's in-service nicotine 
dependence and his subsequent incurrence of a disease or 
death.  Specifically, post-service usage of tobacco, post-
service exposure to environmental or occupational toxins 
other than tobacco products, and/or continuous use of tobacco 
products following a twelve-month period of nicotine-
dependence remission are some of the factors that must be 
considered in determining whether an intervening cause gave 
rise to the veteran's disability or death.  See id.

Additionally, the Board points out that during the pendency 
of the veteran's appeal, Congress amended section 1103 of 
tittle 38, United States Code, to include subsection (a).  
Subsection (a) precludes the grant of service connection for 
a disability or death that resulted from an injury or disease 
attributable to the use of tobacco products by the veteran 
during his service.  See 38 U.S.C.A. § 1103 (1999).  However, 
as this amendment to section 1103 is only applicable to 
claims received by the VA after June 9, 1998, subsection (a) 
is not for application in this case.  See id.  

The threshold question that must be answered in this case, 
however, is whether the appellant has presented well-grounded 
claims of service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Lastly, in cases in which the veteran engaged in combat with 
the enemy during a period of war, satisfactory lay evidence 
will be accepted as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred, if 
consistent with the circumstances, conditions or hardships of 
such service.  See 38 U.S.C.A. § 1154(b).  However, the 
special consideration given to combat veterans only deals 
with the question of whether a particular disease or injury 
was incurred in or aggravated by service.  These provisions 
do not address the other two elements required for a service 
connected disability, namely a current diagnosis and a nexus 
to service.  Both of these elements require competent medical 
expertise.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993) (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded). 

In this regard, the veteran's service records shows that in 
February 1945 the veteran participated in the Amphibious 
landing of marine combat teams in the attack and occupation 
of Iwo Jima, then occupied by the Japanese forces.  
Additionally, the service records show that in April 1945 the 
veteran participated in phase I of the operation which 
included the Amphibious assault and landing on the Okinawa 
Island then held by the Japanese forces.  Moreover, the Board 
notes that, in a February 1996 Board decision, the Board 
determined the veteran had engaged in combat against the 
enemy during World War II.  Thus, as the veteran has been 
deemed to have combat status, his lay testimony or statement 
is accepted as conclusive evidence of any claimed medical 
symptoms incurred during combat.  See 38 U.S.C.A. § 1154(b).  
However, the veteran must still show, via competent medical 
expertise, that there is a nexus between the claimed 
disorder(s) and his period of service.  Caluza, supra; 
Grottveit, supra; Clarkson, supra.

A.  The evidence.

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for emphysema or nicotine dependence during his 
service.  Additionally, the post-service medical evidence 
includes medical records from Kaiser Permanente dated from 
1966 to 1977, and from 1987 to 1997.  These records basically 
describe the treatment the veteran has received over time for 
various health problems.  Specifically, the Board notes these 
records include November 1970 notations indicating that the 
veteran's chest pain was diagnosed as flu, January 1971 
notations indicate the veteran reported trouble breathing and 
feeling of losing balance was diagnosed as anxiety, February 
1989 notations reveal the veteran was positive for purified 
protein derivative (of tuberculin), and May 1993 notations 
indicating the veteran had a 30 year history of smoking 2 
packs of cigarettes per day, which he quit six years prior, 
and was diagnosed with emphysema.  Furthermore, the Kaiser 
Permanente medical records include a June 1993 pulmonary 
function report indicating the veteran's diagnosis was severe 
obstructive ventilatory defect with significant 
bronchodilator response and air-trapping; the veteran's 
diffusion capacity of carbon monoxide was moderately 
decreased.  

Medical records from the Wade Park and Brecksville VA Medical 
Centers dated from 1992 to 1998 described the treatment the 
veteran received for various health problems, including 
emphysema and chronic obstructive pulmonary disease (COPD).  
Specifically, records dated August 1992 show a diagnosis of 
chronic obstructive pulmonary disease, and a history of 
emphysema with reported worsening of the condition.  Also, 
November 1992 notations reveal the veteran was a 60 year old 
male with increased COPD symptoms not responding well to 
treatment.

Lastly, the record includes various statements from the 
veteran and an October 1997 tobacco use/nicotine dependence 
questionnaire completed by the veteran indicating he began 
smoking in 1945 at a rate of three to four packs of 
cigarettes per day, and stopped in 1992.  The veteran also 
indicated he was first diagnosed with emphysema in 1992, and 
that, as a combat veteran, the stresses of service and the 
availability of tobacco caused him to start smoking and to 
become nicotine dependent. 

B.  Emphysema as Secondary to Nicotine Dependence 
Which Began in Service and as Secondary to Tobacco Use in 
Service.

After a review of the evidence, the Board finds that the 
evidence does not show that the veteran acquired a dependence 
to nicotine during his period of service which proximately 
caused his emphysema.  Specifically, the Board agrees with 
the opinion of the Under Secretary for Health, and finds that 
nicotine dependence is a disease for VA compensation 
purposes.  See VAOPGCPREC 19-97 (May 13, 1997); VAOPGCPREC 2-
93 (January 13, 1993).  However, the Board finds that the 
veteran has not established, via medical evidence, that he 
became nicotine dependent during his period of service, and 
that such dependence was the proximate cause of his emphysema 
resulting from the use of tobacco products.  See VAOPGCPREC 
19-97 (May 13, 1997).  As a matter of fact, the Board 
observes that the veteran has a self reported 30 year history 
of tobacco use, which began in 1945, as per the October 1997 
tobacco use/nicotine dependence questionnaire discussed 
above.  In comparison, since the veteran served from April 
1943 to November 1945 and from October 1954 to March 1955, he 
only has a two year history of in-service tobacco smoking.  
As such, the Board finds that, absent specific medical 
evidence to the contrary, the evidence does not support a 
conclusion that the veteran became nicotine dependent during 
his service, which in turn caused/worsened his current 
emphysema resulting from tobacco use in service.  As the 
evidence does not show that the veteran suffers from 
emphysema, which is proximately caused by nicotine dependence 
acquired during his service and tobacco use in service, the 
veteran's claims of service connection for emphysema as 
secondary to nicotine dependence which began in service and 
as secondary to tobacco use in service are not well grounded 
and must be denied on that basis.  See 38 U.S.C.A. § 5107(a).

C.  Nicotine Dependence Which Began in Service.

After a review of the evidence, the Board finds that the 
evidence does not show that the veteran acquired a dependence 
to nicotine during his period of service which proximately 
caused any disorders.  Specifically, the Board agrees with 
the opinion of the Under Secretary for Health, and finds that 
nicotine dependence is a disease for VA compensation 
purposes.  See VAOPGCPREC 19-97 (May 13, 1997); VAOPGCPREC 2-
93 (January 13, 1993).  However, the Board finds that the 
veteran has not established, via medical evidence, that he 
became nicotine dependent during his period of service, and 
that such dependence has been the proximate cause of any 
current disorders that he may have.  See VAOPGCPREC 19-97 
(May 13, 1997).  As a matter of fact, the Board observes that 
the veteran has a self reported 30 year history of tobacco 
use, which began in 1945, as per the October 1997 tobacco 
use/nicotine dependence questionnaire discussed above.  In 
comparison, since the veteran served from April 1943 to 
November 1945 and from October 1954 to March 1955, he only 
has a two year history of in-service tobacco smoking.  As 
such, the Board finds that, absent specific medical evidence 
to the contrary, the evidence does not support a conclusion 
that the veteran became nicotine dependent during his 
service, which in turn caused/worsened any current disorder.  
As the evidence does not show that the veteran became 
dependent to nicotine during his service, which in turned has 
caused any disorders, the veteran's claim of service 
connection for nicotine dependence which began in service is 
not well grounded and must be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

D.  Conclusion.

The Board acknowledges the record includes a September 1992 
letter from the Social Security Administration (SSA) 
indicating the veteran was receiving SSA benefits at that 
time.  In this regard, the Board acknowledges that, once a 
claimant has established that he/she has a well grounded 
claim, the VA's duty to assist under 38 U.S.C.A. § 5107(a) 
includes the duty to obtain records in the control of a 
government agency, such as in the case of the SSA.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  However, the VA's duty to assist 
"[i]s not a license for a "fishing expedition" to determine 
if there might be some unspecified information which could 
possibly support a claim . . . . [T]his duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  And, as 
the present record does not contain any indication that any 
records kept by the SSA would be facially relevant to the 
claims on appeal, the Board will not remand this case to the 
RO in order to obtain any such records.

In arriving at this conclusion, the Board has considered the 
various statements by the veteran and his representative.  
While the Board acknowledges the sincerity of these 
statements, the Board notes that these individuals are 
laypersons not qualified to offer a medical opinion as to 
causation or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, supra, in which the United 
States Court of Veterans Appeals held that a veteran does not 
meet the burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

The Board notes that section 5107(a) of the U.S. Code 
requires the VA to assist a claimant in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991).  
However,  in Epps v. Gober, the Court stated that a 
claimant's burden to submit evidence sufficient to establish 
a "well grounded" claim is the claimant's alone.  Id. § 
5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  Giving 
the benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a "well 
grounded" claim.  Thus, there is nothing in the text of 
section 5107 to suggest that the VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim. Id.  In addition, the 
Board is not aware of any circumstances in this case that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
veteran's claims.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997). 

The Board points out to the veteran that he is not precluded 
from attempting to obtain and submitting to VA any additional 
competent medical evidence in support of his claims.  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection for emphysema as secondary to 
tobacco use in service and as secondary to nicotine 
dependence which began in service, and for nicotine 
dependence which began in service.  As well, the Board views 
its discussions as sufficient to inform the veteran of the 
reasons for which his claims failed.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).

II.  Determination of Proper Initial Rating for PTSD.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased initial ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, as reflected by the various VA examinations dated 
in 1996, 1997 and 1999, as described below.  The veteran 
declined the opportunity to have an appeal hearing.  And, the 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a February an August 1996 rating decision, 
the veteran was awarded service connection and a 30 percent 
initial rating for PTSD, under Diagnostic Code 9411, 
effective October 13, 1993.   The veteran expressed 
disagreement with the RO's assignment of a 30 percent initial 
rating for his PTSD, and perfected his appeal with respect to 
this issue.  Subsequently, in an April 1999 Supplemental 
Statement of the Case, the veteran's award was increased to a 
50 percent initial rating, effective October 1997.  And, 
again, the veteran expressed disagreement with the assignment 
of a 50 percent evaluation effective October 1997.  At 
present, the veteran continues to seek an increased initial 
rating for his PTSD.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See 38 U.S.C.A. § 5110(g)(West 
1991).

Prior to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996). 

The prior Schedule for Rating Disabilities envisioned that a 
10 percent evaluation for PTSD was warranted where the 
claimant presented symptomatology which was less severe than 
that required to meet the criteria for a 30 percent 
evaluation, but also presented evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See id.  In this regard, the Board acknowledges 
that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment. Id.  
The appellant only need meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 10 percent schedular evaluation for 
mental disorders, including PTSD, contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.




A.  Initial Rating Effective as of October 13, 1993, But
Prior to November 7, 1996 for PTSD.

The relevant medical evidence includes a June 1996 VA 
psychological evaluation report indicating the veteran was 
unemployed at this time.  He appeared to have some auditory 
and visual hallucinations related to his war trauma, although 
they were less frequent than before.  He had been sleep 
walking since his service, and had considered suicide in the 
past, including one attempt in 1988 with sleeping pills.  
Upon evaluation under the Clinician Administered PTSD scale, 
the veteran presented moderate PTSD symptoms.  He had 
intrusive thoughts and imagery, nightmares, depression, 
constant tension and irritability, lassitude, and avoidance 
of reminders of his service trauma.  And, he used isolation 
to cope with traumatic reminders, was unable to allow 
psychological intimacy with others since his service, and had 
a distaste for crowds bordering on social phobia.   

Additionally, a June 1996 VA PTSD examination report shows 
the veteran had relevant and coherent speech, was oriented 
times three, had intact memory for recent and past events, 
denied hallucinations or suicidal thoughts, had average 
intelligence, and had good insight and judgment.  However, he 
was anxious, tense, depressed, tearful, very pessimistic 
about the future, avoidant of people and thoughts of the war, 
and hypervigilant.  In addition, he had daily nightmares and 
flashbacks, was unable to have feelings of love for his wife, 
and had panic attacks whenever exposed to events of the war, 
crowds or fireworks.  The veteran's diagnosis was PTSD, and 
he was assigned a global assessment of functioning (GAF) 
score of 50 which, according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), equates to serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

Upon a review of the relevant evidence, the Board finds that 
as of October 13, 1993, but prior to November 7, 1996, the 
veteran's symptomatology was characterized by intrusive 
thoughts and imagery, nightmares, depression, constant 
tension and irritability, lassitude, and avoidance of 
reminders of his service trauma.  He was unable to have 
feelings of love for his wife, had panic attacks whenever 
exposed to events of the war, crowds or fireworks, and used 
isolation to cope with traumatic reminders.  More 
importantly, the June 1996 VA psychological evaluation 
indicates the veteran was unemployed at that time, and the 
June 1996 VA PTSD examination report indicates he was 
assigned a GAF score of 50, which according to the DSM-IV, 
renders him unable to keep a job.

As such, the Board finds that the veteran's disability 
picture meets the old criteria for mental disorders, as per 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), which 
establishes that a 100 percent evaluation is warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  In the alternative, a 100 percent evaluation is 
warranted if the veteran is demonstrably unable to obtain or 
retain employment.  Id; See Johnson v. Brown, 7 Vet. App. 95 
(1994). 

Additionally, as noted above, under 38 U.S.C.A. § 5110(g) 
(West 1991), the Secretary is prevented from applying the 
liberalizing law rule stated in Karnas, supra, and thus, the 
revised rating schedule for mental disorders cannot be 
applied to a claim for any date prior to November 7, 1996.  
In this regard, the Board points out that only the revised 
schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  And, as such, the GAF scores 
assigned to the veteran for this period of time, although 
they have been considered by the Board, are not dispositive 
in the Board's decision.

However, upon a review of all the relevant evidence, 
including the veteran's GAF score of 50 assigned in 1996, and 
considering the veteran's overall disability picture during 
this time, the Board finds that the evidence supports the 
assignment of a 100 percent initial rating for the veteran's 
PTSD as of October 13, 1993, but prior to November 7, 1996, 
under the old criteria for mental disorders.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); Fenderson V. West, 12 
Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


B.  Initial Rating Effective as of
November 7, 1996, But Prior to October 7, 1997 for PTSD.

Medical records from the Wade Park and Brecksville VA Medical 
Centers dated from 1992 to 1998 contain April 1997 notations 
indicating the veteran was evaluated for his psychiatric 
symptomatology and he was alert, pleasant, cooperative, and 
coherent during the interview.  He had speech which was 
relevant, had symptoms of nightmares, had flashbacks of 
combat, and felt depressed.  Additional April 1997 notations 
reveal the veteran had recurrent nightmares, sweats, 
flashbacks, feelings of depression, and interrupted sleep due 
to nightmares.

Furthermore, a January 1997 VA psychological evaluation 
report indicates the veteran had PTSD with complicated 
depression and grief due to the death of his wife, but that 
the severity of his PTSD had not changed since the last VA 
psychological evaluation in June 1996.  The veteran's 
diagnosis was chronic and moderate PTSD, and the assigned GAF 
score at this time was 55, which according to the DSM-IV 
equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

However, a February 1997 VA mental disorders examination 
report indicates the veteran's diagnoses were severe PTSD, 
and adjustment disorder with depression and anxious mood due 
to the death of his wife in December 1996.  The veteran's GAF 
score ranged from 50 to 55, which at its highest end (55) 
equated to the same as the GAF score reported in the January 
1997 VA psychological evaluation report discussed above.  
But, more importantly, at its lowest end (50) equated to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  Moreover, notations by the examiner 
indicate the veteran had severe impairment of his social and 
industrial ability, and had last worked in 1992. 

Upon a review of the relevant evidence for the period of time 
in question, the Board finds that as of November 7, 1996, but 
prior to October 7, 1997, the veteran had recurrent 
nightmares, sweats, flashbacks, feelings of depression, and 
interrupted sleep due to nightmares.  His GAF score ranged 
from 50 to 55, which at its highest end (55) equated to 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  However, at 
its lowest end (50) equated to serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  More importantly, the veteran was deemed to 
be severely impaired in his social and industrial ability, 
and had last worked in 1992.

Given that under Karnas, supra, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies, the 
Board finds that the veteran's disability picture meets the 
criteria established under the old criteria, as opposed to 
under the new criteria, for mental disorders, as per 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under the old 
criteria for mental disorders, a 100 percent evaluation is 
warranted for PTSD where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  In the alternative, a 
100 percent evaluation is warranted if the veteran is 
demonstrably unable to obtain or retain employment.  Id; See 
Johnson v. Brown, 7 Vet. App. 95 (1994). 

As such, the Board finds that the evidence supports the 
assignment of a 100 percent initial rating for the veteran's 
PTSD as of November 7, 1996, but prior to October 7, 1997, 
under the old criteria for mental disorders.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999); Fenderson V. West, 12 Vet. 
App. 119 (1999); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

C.  Initial Rating Effective
as of October 7, 1997 for PTSD.

Medical records from a VA Medical Center in Cleveland dated 
from June 1998 to August 1999 include March 1999 notations 
indicating the veteran's PTSD is significant, and that he 
remains unable to work.  He was able to sleep only three to 
four hours per day, had a depressed mood (intensity of 7 over 
10), had occasional suicidal ideation but no intent, had 
intrusive thoughts (intensity of 8 over 10), and had nightly 
nightmares.  Additionally, July 1999 notations indicate the 
veteran's PTSD was slightly worse and had panic attacks; his 
prescription for Paroxetine was also increased to 50 
milligrams.

Furthermore, a January 1999 VA mental examination report 
indicates the veteran has suicidal/homicidal ideations, has 
inappropriate affect, and has been hearing voices telling him 
to kill himself and others.  The veteran reported he thought 
people were out to get him, and the examination revealed his 
recent and remote memory is patchy.  However, he was alert, 
fairly neat in appearance, and oriented times three.  The 
veteran's Axis I diagnosis was PTSD with depression, his Axis 
IV diagnosis was severe psychosocial stressor and no gainful 
employment, and his Axis V diagnosis indicated a GAF score of 
45 present and past.  A GAF score of 45, according to the 
DSM-IV, equates to serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  Lastly, 
it was the examiners opinion that the veteran was a 72 year 
old male who continued to have classic symptoms of PTSD, and 
had severe impairment of social and industrial adaptability.  

Upon a review of the relevant evidence, the Board finds that 
as of October 7, 1997, the veteran has had suicidal/homicidal 
ideations and inappropriate affect, has been unemployed, and 
hears voices telling him to kill himself and others.  Also, 
his recent and remote memory is patchy.  Additionally, he has 
a GAF score of 45 which equates to serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  More importantly, the veteran has been 
deemed to be severely impaired in his social and industrial 
adaptability.

Given that under Karnas, supra, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies, the 
Board finds that the veteran's disability picture meets the 
criteria established under the old criteria, as opposed to 
under the new criteria, for mental disorders, as per 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under the old 
criteria for mental disorders, a 100 percent evaluation is 
warranted for PTSD where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  In the alternative, a 
100 percent evaluation is warranted if the veteran is 
demonstrably unable to obtain or retain employment.  Id; See 
Johnson v. Brown, 7 Vet. App. 95 (1994). 

As such, the Board finds that the evidence supports the 
assignment of a 100 percent initial rating for the veteran's 
PTSD as of October 7, 1997, under the old criteria for mental 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 
Fenderson V. West, 12 Vet. App. 119 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

D.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence shows the 
veteran's symptomatology, including his chronic unemployment 
since 1992, has led to the assignment of a 100 percent 
initial rating effective October 13, 1993 under the schedular 
criteria.  Additionally, the Board notes the regular 
schedular standards are not impractical in this case.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




III.  Entitlement to an Effective Date Earlier than October 
7, 1997,
for the Assignment of a 50 percent rating for PTSD.

As noted above, the Board has awarded the veteran a 100 
percent initial rating for PTSD effective as of October 13, 
1993 to the present, which renders moot the issue of 
entitlement to an effective date earlier than October 7, 1997 
for the assignment of a 50 percent rating for PTSD.  As such, 
the veteran's claim is without legal merit and must be denied 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for emphysema as secondary to tobacco use 
is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for emphysema as secondary to nicotine 
dependence which began in service is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for nicotine dependence which began in 
service is denied.

The initial rating assigned for the veteran's PTSD effective 
as of October 13, 1993, but prior to November 7, 1996 is not 
appropriate, and a 100 percent disability evaluation is 
granted from that period, subject to provisions governing the 
payment of monetary benefits.

The initial rating assigned for the veteran's PTSD effective 
as of November 7, 1996, but prior to October 7, 1997 is not 
appropriate, and a 100 percent disability evaluation is 
granted from that period, subject to provisions governing the 
payment of monetary benefits.

The initial rating assigned for the veteran's PTSD effective 
as of October 7, 1997 is not appropriate, and a 100 percent 
disability evaluation is granted from that period, subject to 
provisions governing the payment of monetary benefits.

There being no legal merit to the claim, entitlement to an 
effective date earlier than October 7, 1997 for the 
assignment of a 50 percent rating for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


